Title: To James Madison from James Simpson, 17 October 1803 (Abstract)
From: Simpson, James
To: Madison, James


17 October 1803, Tangier. No. 68. Wrote JM on 8 Oct. (no. 66) and 15 Oct. (no. 67) by way of Gibraltar. Encloses duplicates of both with copies of their enclosures. By those letters “you will see His Imperial Majesty very early … shewed strong dispositions for Peace; experience has taught me how desireable an object that is to us.” “His Majestys conduct in regard to giving aid to Tripoly has been inimical, and the Instructions given his Cruizers shew he would have gone to open hostilities with us if Providence had not thwarted their late Schemes.” Believes these were formed to force the U.S. “to pay Morocco a Subsidy.” From his first letters written to the State Department, has “considered this Muley Solimans favourite Scheme.” Ventures to say that “if the Cruizers had been able to bring in any important number or value of American Vessels … no hesitation would have been made in bringing forward such a demand, as the condition of their enlargement and a future Peace.” “Thank God their Schemes have failed and the result of their endeavours to do us injury has been disgrace to themselves.” Commodore Preble’s indignation at “the unprovoked conduct of Muley Soliman” led him to threaten sending the Mirboka with her crew to the U.S. “The Ship was not equal to the Voyage, of which upon a more narrow inspection into her situation he would have been sensible, besides I had already seen clearly the Emperour would meet us more than half way on a pacific system.” Advised Preble to close with the emperor “on that ground, which he readily consented to do provided Peace could be secured to the United States on honourable terms.”
Will not trouble JM with a repetition of events already detailed in previous letters but offers “some farther arguments in support of what I have taken upon myself to do, in a matter of such magnitude.” Peace was desirable “for the powerfull reasons obvious to Government,” and it has been “secured now on terms more honourable than could have been expected at any other period.” “In place of paying money for it, the Emperour has been made to offer it as the Redemption of his Ships, besides giving up the American property was in his power.” “His Majesty must have been sensible of this for at the Audience on the 10th whilst he so repeatedly gave assurances of his desire of being at Peace with the United States he asked as a favour that the Meshouda might be given up to him,” on the condition “that neither the Vessel or any article on board of her, should be attempted to be sent to Tripoly” during the war between the U.S. and that regency. Encloses copies of the letter he wrote Preble on the subject of giving up those vessels and Preble’s answer for JM’s perusal. “The contents had been fully discussed and agreed upon before they were written which occasions the date to be erroneous and make my sentiments in this Letter on subject of the Meshouda, appear to contradict my particular dispatch of same date No 66.” Mentions this to explain that “the determination respecting that Vessel was not taken untill after the Audience.”
“It appeared obvious” that “this Ship should not be made a Bar to obtaining a Ratification of the Treaty of 1786, and as far as any thing can by engagements be made secure in this Country, also the certainty of a continuance of Peace.” “Had the Negotiation been broken off, not only the American property at Mogadore would have been lost, but an Embassy must have been the consequence at a future day, which would have been attended with a far greater expence than the worth of this Ship and all that is on board of her. The Mirboha most fortunately anchored in this Bay at the time we were waiting to see the Emperour—she was without Colours and continued so untill the addition was put to the Act of the 9th. and a Letter promised to the President in the terms … mentioned. Nothing could have happened better, as Muley Solimans desir⟨e⟩ of having his Flag seen on board of his Ship by the very large Army he had with him collected from most quarters of his Empire, left him no time to ballance on what was to be done.” Is persuaded that JM will agree it would have been poor policy “to push for Conditions beyond those essential to a lasting Peace, as we might thereby have begat cause for the Emperour seeking pretexts for breaking with us again, but as things now stand I cannot see how he can attempt that.”
Notes that “In this Country” it is impossible to transact business “unless a person sits down for a time at Court.” He and Preble “had drawn up a declaration and Counter declaration to be signed by the parties on this occasion, but so soon as our affairs got into a tolerable state of arrangement on Tuesday afternoon, the Emperor ordered his Army to prepare that evening for moveing and actualy left Tangier next morning for Mequinez [Meknès]. The letter to the President however embrac⟨es⟩ … the essential points, and with Respect to the Ratification of the Treaty of 1786 is explicit, by which they relinquish the claim they had erroneously set up to periodical presents.” Transmits “with this a certified copy of the Act of the 9th. Inst. declaratory of His Majesty being at Peace with the United States, and Ratifying the Treaty of 1200 made with Sidy Mohamet.” Presented $800 to Sidi Mohammed Selawy, “which considering his former services” Simpson trusts “will not be thought too much.” Will present an account of expenses in his next letter. The negotiations have “occasioned a greater expence on the occasion of his visit than I should otherwise have been at.”
Has obtained an order to the governor and customs agents at Mogador “to be attentive to our Traders there”; encloses a translation of it [not found]. Preble sent the Nautilus to Mogador on 12 Oct. with Simpson’s letter to Gwyn and the “original of this order and that for release of the Hannah.” States that since Preble’s arrival at Gibraltar “he has uniformly, both in the disposal of his Squadron and personal attention to the Negotiation with the Emperour, given me every possible assistance and support.” The acts of Alcayde Hashash have made his situation “extremely perilous—but he saved himself by laying at the Emperours feet the enormous sum of Fifty thousand duccats of this Country in Gold” (nearly $42,000) and “has for the present escaped personal punishment and continues Governour of Tangier.” Expects “he will take care how he acts.” Is happy that Preble will station a warship in “this Neighbourhood … which as I have seen occasion Repeatedly to mention, is the best security for a continuance of Peace with this Country.” “The two Galleys were here have been sent to Tetuan to be laid up, and Arraiz Lubarez is ordered to Larach with his ship for same purpose.”
Has written before that Spain has shown a desire “to draw supplies of Wheat from this Country and that an Agent of the Gremios had lately been at Court to sollicit the extraction.” Although “he delivered a very considerable Present,” nothing “has been done towards fulfillment of their wishes, as His Majesty only repeated what he has told them for some time back, that it is contrary to his Religion to permit the export of Grain for the use of Christians.” “This is considered highly improper,” as he has received clothing for his army worth more than $100,000, “supplied him on the hopes they were even encouraged to entertain that they would be paid in duties.” A messenger has been sent to Madrid “to see how it may be taken there.” “The French Consul delivered a very valuable Present but that did not prevent the Emperour expressing his disgust at no Ambassador having been sent him by the Consul, and its believed mentioned a time against which he said he should expect one.… The Dutch Consul told His Majesty their expected Present was shipt on a Frigate and was at hand.… I shall anxiously wait your answer to this Letter but in the mean time the Rectitude of my intentions assure me of that generous reception of my endeavours for the good of the Public at the hands of the President, I have experienced on a former occasion.”
  

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 2). RC 8 pp. For surviving enclosures, see nn.



   
   Enclosed are copies of Simpson to Preble, 8 Oct. 1803 (4 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:115–17), advising the latter to return the Meshouda to Morocco in exchange for a lasting peace and a reaffirmation of the treaty of 1786 and quoting JM’s instructions to Simpson of 21 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:38–39), and Preble to Simpson, 8 Oct. 1803 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:119), assuring the latter that the Mirboka and Meshouda would be returned if the emperor renewed the treaty of 1786 and released all American subjects and property. Preble also noted that the extract of JM’s letter assured them of the approbation of the secretary of state.



   
   Simpson enclosed a copy of Mawlay Sulaiman’s order of 9 Oct. 1803 (2 pp.) (see Simpson to JM, 15 Oct. 1803, and n. 1).



   
   A full transcription of this document has been added to the digital edition.

